                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHARLES J. JONES,

                   Plaintiff,
                                                    Case No. 21-cv-553-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that he is not employed, he is not married, and he has two children (ages 1 and

2) that he is responsible for supporting. Dkt. No. 2 at 1. The only income the

plaintiff lists for the last twelve months is $15,800 from stimulus checks for

himself and his significant other and unemployment for his significant other.


                                         1
Id. at 2. He indicates that he receives food share of $784 per month. Id. The

plaintiff’s expenses total $1,783 ($535 rent, $1,154 other household expenses,

$94 car insurance). Id. at 2-3. The plaintiff owns a 2002 Chevy Suburban,

worth approximately $1,500; he does not own his home or any other property

of value; he has no cash on hand or in a checking or savings account. Id. at 3-

4. The plaintiff has demonstrated that he cannot pay the $350 filing fee and

$52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that he was denied Social Security

benefits due to lack of disability, that he is disabled, and that the conclusions

and findings of fact by the Commissioner when denying benefits are not

supported by substantial evidence and are contrary to federal laws and

regulations. Dkt. No. 1 at 1-2. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

                                          2
decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 3rd day of May, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
